DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on October 27, 2020 is acknowledged. One page of drawing was received on October 27, 2020. The drawing is not acceptable because the drawing fails to overcome the previous Drawings Objections and possibly contain new matter that was never disclosed in the original disclosure.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dip tube is connected to a bottom end of the dip tube adapter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Currently, the dip tube (32d. elected by the Applicant) is extending on or along the interior wall of the container 18 (Fig. 2B), it is unclear how the dip tube (32d) that is extending on or along the interior wall of the container 18 connected to the dip tube adapter that is located in the center of the cap 16 (Fig. 4) that is away from the interior wall of the container 18. Clarification is respectfully requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a The disclosure, as originally filed, does not disclose that the dip tube is connected to a bottom end of the dip tube adapter as recited in line 8 of claim 10.  In the instant case, the dip tube (32d. elected by the Applicant) is extending on or along the interior wall of the container 18 (Fig. 2B), it is unclear how the dip tube (32d) that is extending on or along the interior wall of the container 18 connected to the dip tube adapter that is located in the center of the cap 16 (Fig. 4) that is away from the interior wall of the container 18. Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Libit et al. (US 5,638,994. Libit hereafter) in view of Lindsay (US 2,311,845) and further in view of Dukes et al. (US 6,382,527. Dukes hereafter).
With respect to claim 10, Libit discloses a spray nozzle assembly (Figs. 1-7), comprising:
a squeeze bottle (20);
a spray nozzle (50 and the tube with outlet tip end downstream of 48); 
a cap (42) attached to the squeeze bottle, the cap having an aperture (providing horizontal passage for the tube downstream of 48) that receives (support or hold) the spray nozzle; 
a barrel (stalactite member 44) extending from the cap and into the spray nozzle (Fig. 5); and 
and a dip tube adaptor (internal opening surfaces with two or more protrusions 46 that encasing the lower portion of stalactite member 44), 
a dip tube (internal fluid passage of siphon tube 26),

Libit does not specifically disclose the dip tube adaptor is inserted through a lower portion of the barrel. However, Lindsay teaches a liquid dispenser (Fig. 1) comprising a dip tube (6) with dip tube adaptor (7), wherein the dip tube adaptor is inserted through a lower portion of a barrel (barrel holding 11 and 12. Fig. 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having the dip tube adaptor inserted through a lower portion of the barrel, as taught by Linsay, to Libit’s dip tube adaptor and barrel connection, in order to connect the dip tube adaptor and barrel (Page 1, left column lines 45-52 and Fig. 2). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dip tube adaptor inserted through a lower portion of the barrel.  It has been held that a mere reversal of the essential working parts (where Libit discloses the reverse connection that the lower portion of the barrel inserted through the dip tube adaptor) of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. A skilled artisan would have had a reasonable expectation of success in reversing the fluid passages connection (either one passage is inserted though another passage) because such a change would only produce an expected result, i.e, a continuous fluid passage.
Libit does not disclose wherein the spray nozzle is rotatable about the cap and the barrel, and includes a first operational state and a second operational state for the emission of fluid.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a sprayer/foamer selector nozzle, as taught by Dukes, to the nozzle of Libit, in order to provide multiple spray control (Col. 1, lines 6-9 and col. 2, lines 25-27).
With respect to claim 11, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Dukes teaches wherein the first operational state is an off state (by turning 18 to OFF) and the second operational state is a spray state (by turning 18 to ON and 30 to FOAM or SPRAY. Figs. 2 and 7).
With respect to claim 12, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Dukes teaches wherein the spray state is a foaming spray state (by turning 18 to ON and 30 to FOAM).
With respect to claim 13, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Dukes teaches wherein the spray state is a stream spray state (by turning 18 to ON and 30 to SPRAY).
With respect to claim 14, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Dukes teaches the spray nozzle assembly further comprising a third operational state wherein the first operational state is an off state (OFF), the second operational state is a spray state (by turning 18 to ON and 30 to 
With respect to claim 15, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Libit and Dukes discloses the spray nozzle assembly further comprising one or more communication elements (22 and 26 of Dukes) disposed on one or more walls (Figs. 2 and 7) of the spray nozzle.
With respect to claim 16, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Libit discloses wherein the dip tube is in fluid communication with the spray nozzle.
With respect to claim 17, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Libit discloses wherein the dip tube is molded to an interior surface of the squeeze bottle (Fig. 5).
With respect to claim 19, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Libit discloses wherein the squeeze bottle is formed from one of high-density polyethylene, polypropylene, or polyethylene terephthalate (col. 2, lines 55-63).

Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Libit et al. (US 5,638,994. Libit hereafter) in view of Lindsay (US 2,311,845) and further in view of Dukes et al. (US 6,382,527. Dukes hereafter) and Libit et al. (US 5,303,851. Libit ‘851 hereafter).
With respect to claim 21, Libit discloses a spray nozzle assembly (Figs. 1-7), comprising:
a squeeze bottle (20);

a cap (42) attached to the squeeze bottle; 
a barrel (stalactite member 44) extending from the cap and into the spray nozzle (Fig. 5); and 
and a dip tube adaptor (internal opening surfaces with two or more protrusions 46 that encasing the lower portion of stalactite member 44) is fluidly connected to a lower portion of the barrel.
Libit does not specifically disclose the dip tube adaptor is inserted through a lower portion of the barrel. However, Lindsay teaches a liquid dispenser (Fig. 1) comprising a dip tube (6) with dip tube adaptor (7), wherein the dip tube adaptor is inserted through a lower portion of a barrel (barrel holding 11 and 12. Fig. 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having the dip tube adaptor inserted through a lower portion of the barrel, as taught by Linsay, to Libit’s dip tube adaptor and barrel connection, in order to connect the dip tube adaptor and barrel (Page 1, left column lines 45-52 and Fig. 2). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dip tube adaptor inserted through a lower portion of the barrel.  It has been held that a mere reversal of the essential working parts (where Libit discloses the reverse connection that the lower portion of the barrel inserted through the dip tube adaptor) of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. A skilled artisan would have had a reasonable expectation of success in reversing the fluid passages connection (either one passage is inserted 
Libit does not disclose wherein the spray nozzle is rotatable about the cap and the barrel, and includes a first operational state and a second operational state for the emission of fluid.
 However, Dukes teaches a sprayer/foamer selector nozzle (18 and 30 in Fig. 2) for a sprayer (10) with a cap (12) and barrel (internal fluid passage in 12) attached to a bottle (not shown) and wherein the spray nozzle is rotatable about the cap and the barrel, and includes a first operational state (OFF) and a second operational state (ON and FOAM/SPRAY) for the emission of fluid.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a sprayer/foamer selector nozzle, as taught by Dukes, to the nozzle of Libit, in order to provide multiple spray control (Col. 1, lines 6-9 and col. 2, lines 25-27).
Libit does not disclose wherein the spray nozzle assembly does not include a trigger. 
However, Libit ‘851 teaches a spray nozzle assembly (Figs. 1-6), comprising a squeeze bottle (20), wherein the spray nozzle assembly does not include a trigger (Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a spray nozzle assembly without a trigger, as taught by Libit ‘851, to the spray nozzle assembly of Libit, in order to provide alternative pumping mechanism (Col. 6, lines 45-66 and Fig. 3). Furthermore, it would have been obvious to one having ordinary skill in 
With respect to claim 22, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Libit discloses wherein the spray nozzle assembly further comprises a dip tube (26) in fluid communication with the spray nozzle.
With respect to claim 23, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Duke further teaches wherein the barrel (internal fluid passage in 12, including 50) includes a nozzle receiving portion (lip portion that accept the nozzle cap 148 and selector wheel 30).
With respect to claim 24, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Duke further teaches wherein the nozzle receiving portion includes an opening for receipt of a post (boss 58) of the spray nozzle.
With respect to claim 25, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Duke further teaches wherein the post is rotatable within the opening (Fig. 6 of Duke).

With respect to claim 27, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Duke further teaches wherein the post includes two vertical channels (two cut-out channels 56. Fig. 5).
With respect to claim 28, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Duke further teaches wherein the vertical channel is capable of being placed in fluid communication with a feed channel (main passage of 60).
With respect to claim 29, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Duke further teaches wherein the spray nozzle is capable of being rotatably re-aligned to preclude fluid communication between the vertical channel and the feed channel (in OFF position).
With respect to claim 30, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Duke further teaches wherein the spray nozzle assembly includes a swirl chamber (swirl chamber 60).
With respect to claim 31, Libit’s spray nozzle assembly modified by Lindsay’s connection and Dukes’ nozzle, Libit and Duke discloses wherein application of a squeezing force (onto pump 28) to the squeeze bottle causes fluid to flow through the dip tube adapter, the barrel, and the spray nozzle.


    PNG
    media_image1.png
    396
    838
    media_image1.png
    Greyscale


Response to Arguments
In order to overcome the Drawings Objections, Applicant amended FIG. 2D and depicts how a dip tube (32d) that is extending on or along an interior wall of the container is connected to a dip tube adapter that is located in the center of the cap (16) that is away from the interior wall of the container (18). The drawing is not acceptable because the drawing possibly contain new matter that was never disclosed in the original disclosure. Since the bottle, and possibly the dip tube, are made of elastic material (squeeze bottle), it is unclear how the flimsy and cantilevered dib tube is strong enough to withstand the downward insertion of the dip tube adapter 62 into the dib tube 32d to establish a watertight connection between the dip tube adapter and the dip tube. As shown in Fig. 4B, dib tube 32 appears to be a thin walled flexible tube, and the dip tube adapter 62 is equipped with at least two tube barbs. One having ordinary skill in the art would have known that the tube barbs are purposely made larger in diameter then the inner diameter of the dib tube and firm insertion is needed between the tube 
With respect to 35 U.S.C. 103 rejections, the applicant argues that Libit, Lindsay and Dukes fail to disclose the new limitations recited in claims 10 and 21. The applicant’s argument has been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        January 27, 2021